         Case 1:18-cv-08824-LAP Document 113 Filed 04/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATTEL, INC.,

                       Plaintiff,
                                                18 Civ. 8824 (LAP)
-against-
                                                        ORDER
ANIMEFUNSTORE, et al.,

                       Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    Counsel shall appear on May 4, 2021 at 11:00 a.m. for

argument on damages.       Argument will take place in courtroom 12A,

500 Pearl St., New York, NY 10007.

    SO ORDERED.

Dated:       New York, New York
             April 21, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
